DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-28-22 has been entered. 
Claims 8, 9, 12, 13, 16, 25-29 have been canceled. Claims 1-7, 10-11, 14-15, 17-24, 30 are pending. Claims 14-15, 17-24 are withdrawn. Claims 1-7, 10-11, 30 are under consideration. 
Applicant's arguments filed 2-28-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
Claim 1, 2, 5-7, 10, 11, 30, 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Yu (20110280844) and Pryor (US 20110195056).
Claim 1 requires introducing nucleic acids encoding HNF1A, HNF4A, NHF6, ATF5, PROX1, and CEBPA into fibroblasts such that iHEPs are produced that secrete albumin, take up LDL, incorporate ICG, and make/store glycogen. This encompasses introducing those nucleic acids and other reprogramming factors. This portion of the rejection addresses this broad embodiment:
Sekiya transfected mouse fibroblasts with retroviruses containing 12 candidate genes related to hepatocyte differentiation, including HNF1A, HNF4A, NHF6, and CEBPA as required in claim 1, step a), using retroviruses such that iHep expressing albumin were obtained (Supp. Fig. 1A). 

 
    PNG
    media_image1.png
    502
    322
    media_image1.png
    Greyscale

Sekiya taught the MEFs were cultured in hepato-medium, a 1:1 mixture of DMEM and F-12, both of which are somatic cell media as required in step b), for 1 or 2 weeks (para bridging col. 1-2 of pg 393). 
The hepato-medium of Sekiya is also a “hepatocyte cell culture medium” in step c) of claim 1. Steps b) and c) of claim 1 do not require the media are different or that the cells obtained at the end of the step are any different than the cells at the beginning of the step. 
Sekiya replated the cells obtained on type I collagen-coated plates in hepato-medium containing HGF and EGF (pg 393, col. 2), which is a hepatocyte maturation medium to form iHeps as required in step d) of claim 1. 
The iHeps secrete albumin (Supp. Fig. 1A) as required in step d). 
Thus, Sekiya transfected mouse embryonic fibroblasts (MEFs) with exogenous nucleic acids encoding HNF1A, HNF4A, HNF6, and CEBPA (Supp. Fig. 1A) as required in step a) of claim 1 such that iHeps that secrete albumin were obtained as required in step d). 
Sekiya did not transfect the MEFs with nucleic acid sequences encoding ATF5 or PROX1 as required in step a) of claim 1 or that the cells in Supp. Fig. 1A took up LDL, incorporated ICG, or store glycogen as required in step d). 
However, Yu taught PROX1, ATF5 (as well HNF1A, HNF4A, and CEBPA) were genes used for “forward programming to hepatocytes” (pg 10, Table 1). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to introduce nucleic acid sequences encoding HNF1A, HNF4A, HNF6, and CBPA as described by Sekiya, and additionally use nucleic acid sequences encoding PROX1 and ATF5 described by Yu. Those of ordinary skill in the art at the time of filing would have been motivated to add the ATF5 and PROX1 because Yu taught ATF5 and PROX1 (as well as HNF1A, HNF4A, and CEBPA) genes are “for forward programming to hepatocytes” (pg 10, Table 1) and to enhance hepatocyte production. 
Furthermore, Sekiya identified iHeps by detecting albumin expression (Supp. Fig. 1A) and taught how to assay for P450, ICG incorporation, glycogen synthesis/storage, fat metabolism, and LDL uptake (cholesterol metabolism) (pg 390, col. 2, 1st para) as required in step d). More importantly, the cells in Supp. Fig. 1A of Sekiya inherently MUST take up LDL, incorporate ICG and store glycogen because they are induced hepatocyte-like cells. Most importantly, the cells obtained by the combined teachings of Sekiya and Yu (i.e. transfected with nucleic acids encoding HNF1A, HN4A, HNF6, ATF5, PROX1, and CEBPA) inherently MUST take up LDL, incorporate ICG and store glycogen because they are induced hepatocyte-like cells made by the steps listed in claim 1. 
Claim 2 has been included because the phrase “to upregulate MYC and downregulate p53” is an intended use and need not necessarily occur. Therefore, the phrase “treating the cells to upregulate MYC and downregulate p53” is met by Sekiya by introducing a nucleic acid sequence encoding HNF4A. 
Claim 5 has been included because Sekiya cultured the transfected cells hepato-medium, which is a somatic cell medium as required in claim 5, for 1-2 weeks. 
Claim 6 has been included because Sekiya cultured the transfected cells hepato-medium, which is a hepatocyte cell culture medium as required in claim 6, for 1-2 weeks. 
Claim 7 has been included because Sekiya cultured the cells obtained from hepato-medium for 3 weeks in hepato-medium + HGF + EGF on collagen-coated plates (“Within 3 weeks after replating, morphologically identifiable epithelial-like cells appeared from the fibroblast cultures and proliferated in clusters (Supplementary Fig. 1c). We designated these cells iHep cells” – pg 390, col. 1, last 9 lines). 
Claim 10 has been included because Sekiya identified iHeps by detecting albumin expression (Supp. Fig. 1A) and taught how to assay for P450, glycogen synthesis/storage, fat metabolism and LDL uptake (cholesterol metabolism) (pg 390, col. 2, 1st para) which is equivalent to “the method further comprising identifying iHeps by detecting the expression of at least one hepatic marker selected from the group consisting of albumin, Cytochrome P450 (CYP)3A4 and CYPB6, glycogen synthesis and storage, and/or fat accumulation”. 
Claim 11 has been included because the fibroblasts are mouse fibroblasts. 
Claim 30 has been included for reasons set forth in claim 10 and because Sekiya suggested determining whether these factors can generate iHep cells from human somatic cells (pg 393, col. 2, last para). 
Claim 31 has been included because Sekiya suggested determining whether these factors can generate iHep cells from human somatic cells (pg 393, col. 2, last para). 
Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in introducing nucleic acids encoding HNF1A, HNF4A, HNF6, PROX1, ATF5, and CEBPA as claimed because Sekiya handily introduced 12 exogenous nucleic acid sequences encoding 12 factors for hepatocyte transdifferentiation and obtained albumin expression. 
Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in culturing the cells as claimed and obtaining albumin expression, LDL uptake, ICG incorporation, glycogen storage, and P450 expression because Sekiya taught obtaining iHep expressing albumin (Supp. Fig. 1A) and how to identify iHeps by assaying for P450, glycogen synthesis/storage, fat metabolism and LDL uptake (cholesterol metabolism) (pg 390, col. 2, 1st para). The iHeps of Sekiya inherently MUST express P450, uptake LDL, incorporate ICG, synthesize/store glycogen, and accumulate fat because they are iHeps. The iHeps of the combined teachings of Sekiya and Yu inherently MUST express P450, uptake LDL, incorporate ICG, synthesize/store glycogen, and accumulate fat because they are iHeps made by the exact steps set forth in claim 1.

Claim 1 also encompasses introducing nucleic acids encoding only HNF1A, HNF4A, NHF6, ATF5, PROX1, and CEBPA into fibroblasts such that iHEPs are produced that secrete albumin, take up LDL, incorporate ICG, and make/store glycogen. This portion of the rejection addresses this narrow embodiment:
Sekiya transfected mouse fibroblasts with retroviruses containing 12 candidate genes related to hepatocyte differentiation, including HNF1A, HNF4A, NHF6, and CEBPA as required in claim 1, step a), using retroviruses such that iHep expressing albumin were obtained (Supp. Fig. 1A) for reasons set forth above. 
Sekiya did not transfect the MEFs with nucleic acid sequences encoding only HNF1A, HNF4A, HNF6, CEBPA, ATF5 and PROX1 as encompassed by step a) of claim 1 or that the cells in Supp. Fig. 1A took up LDL, incorporated ICG, or store glycogen as required in step d). 
However, Pryor taught “hepatocyte-like cells” that have been transfected with exogenous HNF1A, HNF4A, HNF6, and CEBPA (para 59), transfecting fibroblasts with a nucleic acid sequence encoding HNF1A, HNF4A, and CEBPA (claim 4), and described HNF1A, HNF4A, CEBPA, and HNF6 as “factors relating to hepatocyte differentiation and maintenance”; and 
Yu taught PROX1 and ATF5 as well HNF1A, HNF4A, and CEBPA were genes used for “forward programming to hepatocytes” (pg 10, Table 1). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make iHeps expressing albumin using nucleic acid sequences encoding HNF1A, HNF4A, HNF6, and CBPA as described by Sekiya specifically using nucleic acid sequences encoding HNF1A, HNF4A, HNF6, and CBPA as described by Pryor, and adding nucleic acid sequences encoding PROX1 and ATF5 described by Yu. Those of ordinary skill in the art at the time of filing would have been motivated to add use nucleic acid sequences encoding HNF1A, HNF4A, HNF6, and CBPA without the other 8 factors described by Sekiya in Supp. Fig. 1A for efficiency. Those of ordinary skill in the art at the time of filing would have been motivated to add nucleic acids encoding ATF5 and PROX1 because Yu taught ATF5 and PROX1 (as well as HNF1A, HNF4A, and CEBPA) genes are “for forward programming to hepatocytes” (pg 10, Table 1) and to enhance hepatocyte production. 
Furthermore, Sekiya identified iHeps by detecting albumin expression (Supp. Fig. 1A) and taught how to assay for P450, ICG incorporation, glycogen synthesis/storage, fat metabolism, and LDL uptake (cholesterol metabolism) (pg 390, col. 2, 1st para) as required in step d). The cells obtained by the combined teachings of Sekiya, Pryor, and Yu (i.e. transfected with nucleic acids encoding only HNF1A, HN4A, HNF6, ATF5, PROX1, and CEBPA) inherently MUST take up LDL, incorporate ICG and store glycogen because they are iHeps made by the exact steps listed in claim 1. 
Claims 2, 5-7, 10, 11, 30, 31 have been included for reasons set forth above. Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in introducing nucleic acids encoding HNF1A, HNF4A, HNF6, PROX1, ATF5, and CEBPA as claimed because Sekiya handily introduced 12 exogenous nucleic acid sequences encoding 12 factors for hepatocyte transdifferentiation and obtained albumin expression. 
Those of ordinary skill in the art at the time of filing would have had a reasonable expectation of success in culturing the cells as claimed and obtaining albumin expression, LDL uptake, ICG incorporation, glycogen storage, and P450 expression because Sekiya taught obtaining iHep expressing albumin (Supp. Fig. 1A) and how to identify iHeps by assaying for P450, glycogen synthesis/storage, fat metabolism and LDL uptake (cholesterol metabolism) (pg 390, col. 2, 1st para). The iHeps of Sekiya inherently MUST express P450, uptake LDL, incorporate ICG, synthesize/store glycogen, and accumulate fat because they are iHeps. The iHeps of the combined teachings of Sekiya and Yu inherently MUST express P450, uptake LDL, incorporate ICG, synthesize/store glycogen, and accumulate fat because they are iHeps made by the exact steps set forth in claim 1.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants argue Morris (Cell, 2014, Vol. 158, No. 4, pg 889-902) taught iHep of Sekiya made using HNF4α and either FOXA1, FOXA2, or FOX3 were capable of engraftment in Fah-/- mice; however, “the iHeps demonstrated impaired haptocyte function and were unable to fully repopulate Fah-/- mice” (pg 893, col. 2, 1st full para). Morris taught iHeps of Sekiya “expressed E-cadherin, albumin, stored glycogen, took up low-density lipoprotein (LDL), secreted albumin, and produced urea” (pg 893, col. 2, 2nd full para) (see page 12, last full paragraph of the response filed 2-16-22). By contrast, applicants point to Du (Cell Stem Cell, 2014, Vol. 14, pg 394-403) who expands on the teachings in the specification in which iHeps made using only the 6 factors claimed were capable of secreting human albumin upon transplantation into Tet-uPA/Rag2-/-γc-/- mice for 7 weeks post-transplantation (pg 397, last partial paragraph; pg 399, col. 1, 1st 2 paragraphs). However, the comparison is inapt because it does not begin with what was expected when iHeps made using 12 candidate genes described in Supp Fig. 1A of Sekiya, i.e. the basis of the rejection, are introduced into mice. The iHeps made using HNF4α and either FOXA1, FOXA2, or FOX3 capable of engraftment in Fah-/- mice discussed by Morris are not the basis of the rejection and cannot be used to establish what was expected. Furthermore, applicants' arguments hinge on the fact that applicants used only 6 factors while Sekiya used 12; however, the claims are not limited to using ONLY the 6 factors listed, and the rejection is based on using the 12 factors (including HNFA1A, HNF4A, HNF6, and CBPA) described by Sekiya in Supp. Fig. 1A and PROX1 and ATF5 described by Yu. If there is some indication that the iHeps made using the 12 candidate genes described by the Sekiya are somehow less like hepatocytes than the iHeps made using HNF4α and either FOXA1, FOXA2, or FOX3 described by Sekiya and discussed by Morris, please provide such evidence. If the iHeps made using the 12 candidate genes described by Sekiya are incapable of secreting human albumin upon transplantation into Tet-uPA/Rag2-/-γc-/- mice for 7 weeks post-transplantation, please provide such evidence.
Pg 15 of the response filed 2-16-22 cites Willenbring and is not persuasive for reasons set forth above. The analysis is flawed because it does not follow the proper analysis, i.e. expected + secondary considerations = expected results vs applicants’ results. The claims must also be commensurate with applicants “unexpected results”. In particular, applicants discuss Table 1 of Willenbring which compares the teachings of Sekiya and Huang. The comparison is inapt because the teachings of Sekiya are within the metes and bounds of claim 1, because it does not weigh any secondary considerations, because it does not compare expected results to applicants’ results, because the claims are not commensurate in scope with applicants’  “unexpected” results, because the analysis ignores the teachings of Sekiya in Supp. Fig. 1A in which HNF1A, HNF4A, HNF6, and CEBPA together along with 8 other factors were used to obtain albumin expression (Supp. Fig. 1A), and because the analysis ignores the teachings of Pryor who taught using only HNF1A, HNF4A, HNF6, and CEBPA to obtain iHeps expressing albumin. Applicants’ assertion that Sekiya and Willenbring teach away from the claim method (pg 13) is not persuasive because Supp. Fig. 1B of Sekiya is inadequate to “teach away” from the claimed invention in context of Supp. Fig. 1A and the teachings of Pryor and because Willenbring is merely a summary of Sekiya.
Applicants argue the selection of factors was unpredictable. Applicants’ argument is not persuasive. The claim uses “open” claim language and does not limit or require selecting specific factors. 

Claim 3 remains rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Pryor (20110195056), Yu (20110280844) as applied to claims 1, 2, 5-7, 10, 11, 30, 31 and further in view of Okita (20120196360).
The combined teachings of Sekiya, Pryor and Yu taught claim 1 for reasons set forth above. 
The combined teachings of Sekiya and Pryor and Yu did not teach introducing siRNA that targets p53 as required in claim 3. 
However, Okita introduced a nucleic acid that encodes L-Myc and a functional inhibitor of p53, into contact with a somatic cell, wherein the functional inhibitor of p53 is a nucleic acid selected from the group consisting of an siRNA against p53, an shRNA against p53 and DMAs that encode the same (claims 1, 3). Okita taught the iPS cells differentiated into functional cells (e.g., hepatocytes). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to introduce exogenous nucleic acid sequences encoding HNF1 A. HNF4A, HNF6, PROX1 and CEBPA and ATF5 into mouse fibroblasts, and culture them as in steps (b)-(d) such that hepatocyte-like cells are obtained as disclosed by the combined teachings of Sekiya, Pryor and Yu as well as introducing a vector encoding Myc and p53siRNA as disclosed by Okita. Those of ordinary skill in the art at the time of filing would have been motivated to add the Myc vector and p53 siRNA to increase hepatocyte formation and prevent cytotoxicity.
Response to arguments
Applicants argue Okita is non-analogous art because it is limited to differentiation not transdifferentiation as required in claim 1. Applicants’ argument is not persuasive because Okita taught the iPS cells differentiated into functional cells (e.g., hepatocytes).

Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (Nature, 475: 1 -6, 2011) in view of Pryor (20110195056), Yu (20110280844) as applied to claims 1, 2, 5-7, 10, 11, 30, 31 and further in view of Lin (see score alignment previously cited). 
The combined teachings of Sekiya, Pryor and Yu taught claim 1 for reasons set forth above. 
The combined teachings of Sekiya and Pryor and Yu did not teach introducing SEQ ID NO: 1-7 as required in claim 4. 
However, SEQ ID NO: 1-7 were well-known in the art for reasons of record. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to introduce exogenous nucleic acid sequences encoding HNF1 A. HNF4A, HNF6, PROX1 and CEBPA and ATF5 into mouse fibroblasts, and culture them as in steps (b)-(d) such that hepatocyte-like cells are obtained as disclosed by the combined teachings of Sekiya, Pryor and Yu using SEQ ID NO: 1-7 which were well-known in the art. Those of ordinary skill in the art at the time of filing would have been motivated to use SEQ ID NO: 1-7 because they were known to encode functional protein. For example, those of skill would have been motivated to substitute the HNF4aipha with SEQ ID NO: 1 to receive the expected benefit of the SEQ ID NO; 1 as hepatotropic inducing gene the induction effect than HNF-4alpha in the enhancement of the metabolism in liver cells as exhibited in the stable clones of the invention.
Response to arguments
Applicants’ arguments rely upon the arguments above which are not persuasive for reasons set forth above. 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632